Name: 1999/403/EC: Commission Decision of 31 May 1999 amending Commission Decision 97/426/EC laying down special conditions governing the import of fishery and aquaculture products originating in Australia (notified under document number C(1999) 1405) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  trade;  international trade;  fisheries;  tariff policy
 Date Published: 1999-06-18

 Avis juridique important|31999D04031999/403/EC: Commission Decision of 31 May 1999 amending Commission Decision 97/426/EC laying down special conditions governing the import of fishery and aquaculture products originating in Australia (notified under document number C(1999) 1405) (Text with EEA relevance) Official Journal L 151 , 18/06/1999 P. 0035 - 0038COMMISSION DECISIONof 31 May 1999amending Commission Decision 97/426/EC laying down special conditions governing the import of fishery and aquaculture products originating in Australia(notified under document number C(1999) 1405)(Text with EEA relevance)(1999/403/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,(1) Whereas Article 1 of Commission Decision 97/426/EC of 25 June 1997 laying down special conditions governing imports of fishery and aquaculture products originating in Australia(3) states that the Department for Primary Industries and Energy - Austral Quarantine and Inspection Service - (AQIS) shall be the competent authority in Australia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EC;(2) Whereas, following a restructuring of the Australian government, the competent authority for health certificates for fishery products (AQIS) has changed from the Department for Primary Industries and Energy to the Department of Agriculture, Fisheries and Forestry; and whereas this new authority is capable of effectively verifying the application of the laws in force; whereas it is, therefore, necessary to modify the nomination of the competent authority mentioned in Decision 97/426/EC;(3) Whereas it is convenient to harmonise the wording of Decision 97/426/EC with the wording of the more recently adopted Commission Decisions, laying down special conditions governing imports of fishery and aquaculture products originating in certain third countries;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 97/426/EC shall be modify as follows:1. Article 1 shall be replace by the following: "Article 1The 'Department of Agriculture, Fisheries and Forestry - Australian Quarantine and Inspection Service - (AQIS)' shall be the competent authority in Australia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Article 2 shall be replace by the following: "Article 2Fishery and aquaculture products originating in Australia must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments, factory vessels, cold stores or registered freezer vessels listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'AUSTRALIA' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters."3. The Annex A shall be replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 31 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 183, 11.7.1997, p. 21.ANNEX"ANNEX A>PIC FILE= "L_1999151EN.003703.EPS">>PIC FILE= "L_1999151EN.003801.EPS">"